Title: From Alexander Hamilton to Isaac Craig, 19 February 1800
From: Hamilton, Alexander
To: Craig, Isaac


          
            Sir,
            New York Febr. 19th. 1800
          
          I have received your letter of the twenty fourth of January enclosing a General Return of Ordnance and Quarter Master stores and Clothing at Pittsburg, Fort Franklin, Le Boeuf and Presq’ Isle.
          Enclosed is a copy of my letter constituting you Pay Master to the troops at certain posts.
          Major Craig
        